Title: Notes on Conversations with Abigail Adams and Edward Dowse, 11 March 1800
From: Jefferson, Thomas
To: 


Mar. 11. conversing with mrs Adams on the subject of the writers in the newspapers, I took occasion to mention that I never in my life had directly or indirectly written one sentence for a newspaper, which is an absolute truth. she said that mr Adams she believed had pretty well ceased to meddle in the newspapers since he closed the peices on Davila. this is the first direct avowal of that work to be his, tho’ long & universally understood to be so.
Mr. Dowse of Dedham in Massachusetts, of which town Fisher Ames is, corrects information I had formerly recieved of the very great fortune made by Ames by speculations in the funds. he believes he did a great deal for his friends Gore & Mason; but that his own capital  was so small that he could not do much for himself. he supposes him worth at present about 30,000. Doll. some of which, he doubts not, was made while in the legislature, by speculation; but that he has a practice at the bar worth about 1000.£. a year lawful, & living frugally he lays by some of that. a great deal of his capital has been absorbed by building a very elegant house. he says he is a man of the most irritable & furious temper in the world; a strong monarchist.
